79 N.J. 397 (1979)
399 A.2d 980
MOUNT LAUREL TOWNSHIP, PLAINTIFF-APPELLANT,
v.
LOCAL FINANCE BOARD OF THE DEPARTMENT OF COMMUNITY AFFAIRS, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued February 21, 1979.
Decided March 16, 1979.
Mr. John W. Trimble argued the cause for appellant (Messrs. Trimble & Master, attorneys).
Mr. Daniel P. Reynolds, Deputy Attorney General, argued the cause for respondent (Mr. John J. Degnan, Attorney General of New Jersey, attorney; Mr. Stephen Skillman, Assistant Attorney General, of counsel; Mr. Benjamin D. Lambert, Deputy Attorney General, on the brief).
PER CURIAM.
We affirm essentially for the reasons stated in the Appellate Division opinion, reported at 166 N.J. Super. 254 (1978). Only under limited circumstances, not here pertinent, may a municipal expenditure be made prior to an appropriation. See, e.g., Home Owners Construction Co. v. Borough of Glen Rock, 34 N.J. 305, 315-316 (1961); Essex Cty. Bd. of Taxation v. City of Newark, 73 N.J. 69, 74 (1977).
For affirmance  Chief Justice HUGHES and Justices MOUNTAIN, SULLIVAN, PASHMAN, CLIFFORD, SCHREIBER and HANDLER  7.
For reversal  None.